Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on 1/3/2022 with respect to amended claims 1-3, 5-10, 12-14 and 16-17, with respect to the prior art and the consideration of the claims being abstract have been fully considered and are persuasive.  The previous rejections have been withdrawn.  
While the claims do appear broad, but, in view of the specification and associated analysis from applicant, the claims are associated with, performing natural language processing, utilizing additional structures, Ontologies, associated with Taxonomy type indexing of data and query processing across plural ontologies. 
In a careful consideration of applicants specification pages, the disclosure related to the claims, indicates to the examiner, that, this processing, query and result handling, associated with Ontology type information, appears is associated with query or search, analysis and results is search engine based operations, not deemed to be executed in the human mind, but, executed on a machine with instructions, even though the claims appears broad in breath (suggesting a level of pre-

   The review of the applied prior art appears clear to have differences as identified by applicant, the previous art has been dropped in view of the arguments presented.

Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The newly appointed examiner welcomes applicant to an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution, we well as record clarity.



Upon an updates search, the examiner has identified what appears is relevant prior art to consider.
CHANG et al. (ADOBE, FD 6/03/2011), US 2013/0132365
Teaches, with user data & semantic analysis associated with a user (see abstract) and Ontology Engine 104, appears is associated with a query, returning records, associated with Ontologies (see Fig. 5 or plural Tree) and at least 0030, by matching, a term of a first ontology, to another ontology, facilitating generating, offers.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-14 and 16-17 are rejected under 35 U.S.C. 102 as being anticipated by CHANG et al. (US 2013/0132365).
Regarding claim 1, CHANG discloses, method for constructing a query (0046) and returning records of relevance to the query, (0025), the method comprising: receiving a first search term for use in constructing the query against a plurality of records, locating a first entry associated with the first search term in a first ontology data structure associated with a first ontology (0034 and Fig. 5, Upper 502 & Lower 504 and combined 506 associated with DB 508), wherein the first entry includes a first reference to a second entry (as illustrated) in the first ontology data structure, wherein the second entry is a hypernym of the first entry or a hyponym of the first entry (SEE 0044, hypernym or other semantic Text based relationships, synonym or more generic relationships), retrieving a second search term based on the first reference to the second entry (as illustrated), constructing the query including the second search 

SEE 0044, Ontology relationships utilize Hypernym based analysis, and/or other relationship based, Text analysis, (AS PART OF SEMANTIC ANALYSIS), including, a bag-of-words model, word stemming, and the Jaccard similarity coefficient may be utilized to find the closest matches.

[0044] Matching user data, e.g., interest preferences, wishlist data, etc., to offers in the inventory may be performed with fuzzy-matching and/or semantic-matching. The fuzzy-matching approach performs matching by finding terms or phrases that are lexically similar to the user data. As an example, a bag-of-words model, word stemming, and the Jaccard similarity coefficient may be utilized to find the closest matches. The semantic-matching approach performs matching by utilizing semantic analysis of product text and consumer data to determine normalized product names from synonym relationships in the ontology, product categories using hypernym relationships, e.g., more generic relationships, within the ontology, and associated terms to determine offer accessories.

User data such as brand information, wishlist products, prior transaction data are analyzed and structured …into a query using natural language processing ("NLP") and a term ontology to directly search the product names and product categories in the offer ontology.
“…User data such as brand information, wishlist products, prior transaction data are analyzed and structured into a query using natural language processing ("NLP") and a term ontology to directly search the product names and product categories in the offer ontology. The semantics-based approach may augment the fuzzy-matching approach since product terminology utilized by users and marketers may not match up properly even when fuzzy-matching is utilized. Offers matched by the offer database search are delivered to the consumer for review, discard, or conversion. Views and conversions are recorded, and the portal receives revenue credit from the offer provider/partner….”


SEE “constructing a query (0046) and returning records of relevance to the query”, in view of at least,
“The ontology search 812 is performed by issuing query(s) to a product term ontology 816 to map preference and interest data to form product index search terms. Utilizing the generated product index search terms, the offer inventory expansion system performs an offer inventory search 814 to by executing the offer inventory search queries utilizing the product index search terms against the offer product database 818. The offer inventory expansion system computes matching scores, ranks offers, and then returns offers from the offer product database to an offer delivery system 820. The offer inventory expansion system then tracks user views and user conversions for the offers.”

SEE offer, can be, of inventory, w/brand, since, the user (a User’s Profile), that data that indicates, “has an affinity towards, either by explicit preference indication”, or “inferred by extraction from transaction purchase history”, being the basis to generate Offers.
offer inventory expansion system utilizes personal demographic data 802, which includes certain user contact data, e.g., zipcode, city, state, and user demographic data, e.g., age, gender, income, etc. Further, the offer inventory expansion system provides offer brand preferences 804, which includes brands the user has an affinity towards, either by explicit preference indication, or inferred by extraction from transaction purchase history. In addition, the offer inventory expansion system also provides wishlist products 806 such as product names, their brands, and descriptive information that indicate the user's purchase intent or interest. The offer inventory expansion system also utilizes inferences from systematic and ad hoc data analytics 808, which employ large-scale data mining and analytics to infer other user attributes that are utilized in the matching phase. The offer inventory expansion system selects and filters user preference and interest data from the input data sources and transform this data into search strings suitable for use as parameters 810 for query(s) that will be utilized for a product terminology ontology search. The offer inventory expansion system then performs an ontology search 812. The ontology search 812 is performed by issuing query(s) to a product term ontology 816 to map preference and interest data to form product index search terms. Utilizing the generated product index search terms, the offer inventory expansion system performs an offer inventory search 814 to by executing the offer inventory search queries utilizing the product index search terms against the offer product database 818. The offer inventory expansion system computes matching scores, ranks offers, and then returns offers from the offer product database to an offer delivery system 820. The offer inventory expansion system then tracks user views and user conversions for the offers.

SEE 0036, 0037, 0038, Ontology, Lower, Upper, to a Master, by linking, different, ontologies, appears from Upper (generic) to Lower (and Narrower), or Category Ontologies, “….integrating or aligning external ontologies into the master ontology is accomplished by linking the external lower category ontologies to the upper generic ontology 502 at appropriate upper ontology category nodes….”
an offer ontology establishment configuration 500. An upper generic ontology 502 for product categories, products, and interrelationships is generated or obtained. Further, a lower category ontology 504 for detailed product, categories, terms, and/or synonyms is generated. A lower category ontology 504 may be generated for each major subcategory, e.g., consumer electronics. The lower category ontology 504 may be generated utilizing manual curation and/or automatic ontology generation from processing annotated catalog product pages as machine learning examples. The upper generic ontology 502 is combined with the lower category ontology 504 into a combined ontology 506. The combined ontology 506 is then deployed as a product and category ontology and may be stored in a database 508. 

Note, the upper of an ontology is generic (502), the lower is added @ leaf, any ontology nodes, that do not exist, also indicates the tree scope per node narrows in scope as traversed (Root to leaf), being a conventional idea to those skilled in the art (Like the Classification scheme {subclasses vs. classes}, at the USPTO).
Therefore, as understood, since Generic upper Model (broader), is connected at leaf nodes, to lower model (narrower), appears clear is a HYPONYM consideration, appears is within the applied reference, claimed in the alternative to, “hypernym or other semantic Text based relationships, synonym or more generic relationships)”.
   [0037] In an example configuration, nodes from the lower category ontology 504 that are added consist only of leaf nodes that represent new product offer categories that do not exist in the original upper generic ontology 502. These new product category nodes are attached to category stub nodes provided by the upper generic ontology 502. In another example configuration, entire product sub-ontologies may already exist and will be incorporated into the existing upper generic ontology 502. For example, product offers in the category of mp3 players may be found in a portal's product ontology, but may be completely missing from the initial master upper ontology. Accordingly, the category of mp3 players is manually identified as a general product category. The lower category ontology 504 is then linked to the top-level interest categories in the upper generic ontology 502. After the master ontology has been updated, the new combined ontology is deployed to the product portal system and utilized to map and match user interest attribute data to product category and product name terms. These normalized terms can then be utilized to directly search the offer inventory database. 

SEE integrating or aligning
   [0038] The process of integrating or aligning external ontologies into the master ontology is accomplished by linking the external lower category ontologies to the upper generic ontology 502 at appropriate upper ontology category nodes. These linkage points are identified by using either a manual alignment process or by an automatic category matching algorithm, e.g., by iteratively identifying and aligning the most similar leaf node labels of each ontology or by using a combination or sub-combination of Jaccard index, Tanomoto coefficient, and Levenshtein distance methodologies. 
	Note, associated with OFFERS, associated with Products & Category Ontology Engine, matching terminology (or search term or terms), that, may not match up.
[0030] The product and category ontology engine 106 performs a matching as offers on web pages may have specific terminology, e.g., unique product and brand names that may not match up with data provided by the explicit or implicit user data attributes. Offers matched by the offer inventory database search are delivered to the user for review, discard, or conversion. Review may in some instances lead to conversion. Views and conversions are recorded, and the portal receives revenue credit from the offer provider/partner. Offers that match the user data attributes are then provided to the user. 

	Regarding claim 2, CHANG is deemed to further meet as claimed, further comprising: identifying a first path traversing the first ontology data structure that identifies the first reference to the second entry (SEE Fig. 8, 816, Upper (ROOT or parent Node), to next entry (Child or dependent Node to leaf nodes), to Lower Ontology), from an Upper Ontology.
	SEE Ontologies Figs. 7-8
	Also Note, Ontologies are Upper (Generic) to Lower (as understood more specific, lending to linking), therefore, performs, first nodes, to next nodes of a first ontology (Upper) and to connect, traverse, to a second ontology (Lower), creating a combined Ontology (SEE Fig. 5), such as to a Master Ontology.


SEE Fig. 7, Offer details 724-766
[0037] In an example configuration, nodes from the lower category ontology 504 that are added consist only of leaf nodes that represent new product offer categories that do not exist in the original upper generic ontology 502. These new product category nodes are attached to category stub nodes provided by the upper generic ontology 502. In another example configuration, entire product sub-ontologies may already exist and will be incorporated into the existing upper generic ontology 502. For example, product offers in the category of mp3 players may be found in a portal's product ontology, but may be completely missing from the initial master upper ontology. Accordingly, the category of mp3 players is manually identified as a general product category. The lower category ontology 504 is then linked to the top-level interest categories in the upper generic ontology 502. After the master ontology has been updated, the new combined ontology is deployed to the product portal system and utilized to map and match user interest attribute data to product category and product name terms. These normalized terms can then be utilized to directly search the offer inventory database.



Regarding claim 5, CHANG is deemed to further meet as claimed, further he method of claim 1 wherein the second entry includes a second reference to a third entry in the first ontology data structure, and retrieving the second search term includes reading the second search term from the third entry
SEE above and wherein in view of Fig. 5, the first Ontology (Upper, “N52”), the second references to a third entry, of the (second Ontology), are, semantically correlated, between, the first and second Ontologies (Upper to the Lower)
SEE Upper Ontology comprises the second ref (N52), correlated to, a node of Lower Ontology, appears in accord to scope, lower parts of the tree are narrower, upper parts are more generic, as understood by the examiner.

Regarding claim 6, CHANG is deemed to further meet as claimed, further comprising, upon determining that the
first search term does not match the second search term: calculating an edit distance to convert the second search term to the first search term, and receiving at least one 

	Note, below, includes comparing, based on, most similar, or, edit distance
[0038] The process of integrating or aligning external ontologies into the master ontology is accomplished by linking the external lower category ontologies to the upper generic ontology 502 at appropriate upper ontology category nodes. These linkage points are identified by using either a manual alignment process or by an automatic category matching algorithm, e.g., by iteratively identifying and aligning the most similar leaf node labels of each ontology or by using a combination or sub-combination of Jaccard index, Tanomoto coefficient, and Levenshtein distance methodologies. 


[0041] In addition, the Levenshtein distance, where term word characters and the term words are used to compute the minimum edit steps between all pairs to find the highest likelihood alignments, is described as follows: 

SEE algorithm

Description of Disclosure - DETX (39):
TABLE-US-00001 int LevenshteinDistance(char s[1..m], char t[1..n]) [ // for all i and j, d[i,j] will hold the Levenshtein distance between // the first i characters of s and the first j characters of t; // note that d has (m+1)x(n+1) values declare int d[0..m, 0..n] for i from 0 to m d[i, 0] := i // the distance of any first string to an empty second string for j from 0 to n d[0, j] := j // the distance of any second string to an empty first string for j from 1 to n [ for i from 1 to m [ if s[i] = t[j] then d[i, j] := d[i-1, j-1] // no operation required else d[i, j] := minimum ( d[i-1, j] + 1, // a deletion d[i, j-1] + 1, // an insertion d(i-1, j-1] + 1 // a substitution ) ] ] return d[m,n] 

SEE above (claim 6), wherein the edit distance is applied includes scoring, is the basis, to identity the highest likelihood.

Claims 8-10 and 12-14 (system claims, with instructions (0050) corresponding to the method), are deemed analyzed and discussed with respect to the method claims 1-3, 5-7 above.

Regarding claims 16 of claim 1, claim 17 of claim 8, (NEW, method & system claim), recite, to locate one or more additional search terms by navigating the ontology data structure until a primary hypernym or a primary hyponym in a hierarchy of the ontology data structure is reached, and wherein the query is constructed to further include the one or more additional search terms

SEE 0044, based on, “…relationships in the ontology, product categories using hypernym relationships, e.g., more generic relationships, within the ontology, and associated terms to determine offer accessories…”

SEE 0025, 0026, 0027, 0028, 0030, 0031, 0032, 0033, 0034




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A)	Davis et al. (US 8631,048, FD 9/19/2011, Rockwell Collins, Inc.), teaches ontology, modifying, alignment, based on assertions, with associated UI.
(B) Lim et al. (US 8,135,730, FD 6/9/2009, IBM), teaches an ontology based, search system, that applied analysis with respect to, hypernyms, synonyms, hyponyms, associated with a search request, wherein a query is performed over the ontology.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162